UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended July 1, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 1-8766 J. ALEXANDER’S CORPORATION (Exact name of registrant as specified in its charter) Tennessee 62-0854056 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3401 West End Avenue, Suite260 P.O. Box 24300 Nashville, Tennessee (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (615) 269-1900 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer”, “non-accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso No þ As of August 14, 2012, 5,999,735 shares of the registrant’s Common Stock, $.05 par value, were outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION Item 1. Legal Proceedings 19 Item 6. Exhibits 19 Signatures 20 Index to Exhibits 21 PART I.FINANCIAL INFORMATION Item 1.Financial Statements J. Alexander’s Corporation and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited in thousands, except share and per share amounts) July 1 January 1 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts and notes receivable Inventories Prepaid expenses and other current assets TOTAL CURRENT ASSETS OTHER ASSETS PROPERTY AND EQUIPMENT, at cost, less accumulated depreciation and amortization of $68,696 and $66,272 as of July 1, 2012 and January 1, 2012, respectively DEFERRED INCOME TAXES DEFERRED CHARGES, less accumulated amortization of $945 and $986 as of July 1, 2012 and January1, 2012, respectively $ $ 2 July 1 January 1 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses and other current liabilities Unearned revenue Current portion of long-term debt and obligations under capital leases TOTAL CURRENT LIABILITIES LONG-TERM DEBT AND OBLIGATIONS UNDER CAPITAL LEASES, net of portion classified as current OTHER LONG-TERM LIABILITIES STOCKHOLDERS’ EQUITY Common Stock, par value $.05 per share: Authorized 10,000,000 shares; issued and outstanding 5,999,735 and 5,993,453 shares as of July 1, 2012 and January 1, 2012, respectively Preferred Stock, no par value: Authorized 1,000,000 shares; none issued - - Additional paid-in capital Retained earnings TOTAL STOCKHOLDERS’ EQUITY Commitments and Contingencies $ $ See notes to condensed consolidated financial statements. 3 J. Alexander’s Corporation and Subsidiaries Condensed Consolidated Statements of Income (Unaudited in thousands, except per share amounts) Quarter Ended Six Months Ended July 1 July 3 July 1 July 3 Net sales $ Costs and expenses: Cost of sales Restaurant labor and related costs Depreciation and amortization of restaurant property and equipment Other operating expenses Total restaurant operating expenses General and administrative expenses Operating income Other income (expense): Interest expense ) Other, net 92 8 28 Total other expense ) Income before income taxes 47 Income tax (provision) benefit ) 10 ) ) Net income $ $
